UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6985


ROBERT E. TIPPENS, JR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of VA D.O.C.,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00784-HEH-RCY)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Earl Tippens, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Earl Tippens, Jr., appeals from the district court’s order denying his motion

for release pending his appeal from the district court’s dismissal of his 28 U.S.C. § 2254

(2012) petition. Because we recently affirmed the dismissal of Tippens’ § 2254 petition,

we deny leave to proceed in forma pauperis and dismiss the appeal as moot. We dispense

with oral argument because the facts and contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2